EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a phone call with attorney Christa Head Sindt on 06/13/2022.
The application has been amended as follows: 
In claim 13, line 9, the term “curing the sealant to” has been deleted.
In claim 13, line 9, the term “form” has been changed to - - forming - -.
In claim 13, line 9, the comma at the end of the line has been deleted.
In claim 13, line 10, the term “wherein the seal is” has been changed to - - and - -.
In claim 13, line 17, the term - - cure the sealant and - - has been inserted after the term “to”.
In claim 23, line 9, the term “curing the sealant to” has been deleted.
In claim 23, line 9, the term “form” has been changed to - - forming - -.
In claim 23, line 9, the comma at the end of the line has been deleted.
In claim 23, line 10, the term “wherein the seal is” has been changed to - - and - -.
In claim 23, line 15, the term - - cure the sealant and - - has been inserted after the term “to”.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claim 13 is allowed in view of the amendment filed 05/23/2022, the present Examiner’s amendment as listed above, and for the reasons described on pg. 7 of Applicant’s remarks filed 05/23/2022.
Regarding claim 23, the prior art of record does not teach, suggest, or render obvious a method of making a feed-thru connector assembly for a pulse generator comprising the following combination of steps:
dispensing a sealant in a gap between the primed surface of the conductor and portions of the housing adjacent to the conductor that define the opening of the housing; and US.350204378.01Appln. No.: 16/206,826 Page 4 
forming a seal comprising a polyisobutylene cross-linked network and adapted to seal between the conductor and the housing;
wherein forming the seal comprising the polyisobutylene cross-linked network includes: 	
reacting a telechelic polyisobutylene diol and an excess of 4,4'-methylenephenyl diisocyanate (MDI) to form a diisocyanate derivative; and 
reacting the diisocyanate derivative with a tris(2-aminoethylamine) to cure the sealant and form the polyisobutylene cross-linked network,
in combination with the other limitations in the claim.
Pretzlaff (US Patent 8,674,239), Desai (US PG Pub 2011/0045030), each previously made of record, and Kalinoski (US Patent 6,096,413), made of record herein, are the closest prior art of record.
Pretzlaff teaches a method of making a feed-thru connector assembly for a pulse generator comprising steps of inserting the conductor as claimed and dispensing a sealant (Fig. 2) as claimed, but does not teach the other steps recited in claims 13 and 23.
Desai teaches forming a cured PIB cross-linked network useful as a seal by a three-step reaction scheme (paras. 0056-0062), which thus differs from the two-step reaction scheme recited in claim 13 providing a cured and cross-linked PIB network for the seal. Desai also does not teach reacting the diiocyanate derivative with a tris(2-aminoethylamine) for the curing step, as recited in claim 23.
Kalinoski teaches a method for forming a conductive gasket wherein the gasket includes a isocyanate end-capped polyester component with a nonreactive elastomer component (claims 1 and 2), and thus has a different seal composition and formation process than claims 13 and 23.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIM R SMITH whose telephone number is (303)297-4318.  The examiner can normally be reached on Mon-Fri. 9-6 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JRS/
Examiner
Art Unit 1745



/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745